Case 2:14-cv-07434-DRH-AYS Document 35 Filed 05/05/20 Page 1 of 2 PageID #: 204


                                                              MOSER LAW FIRM, P.C.
 Steven J. Moser, Esq.
 Phone 631-759-4054
 smoser@moseremploymentlaw.com


                                                       May 5, 2020

 VIA ECF

 Hon. Denis R. Hurley
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 Central Islip, NY 11722

 Re: Ruiggiero v. County of Suffolk
     2:14-cv-007434-ADS-SIL

 Dear Judge Hurley:

         I represent the Plaintiff in the above captioned matter. I write to apologize to the Court
 for not promptly responding to the orders directing Plaintiff to file a status report and ask the
 Court (1) vacate the order dismissing the case for failure to prosecute, and (2) refer the case to
 Judge Spatt and Magistrate Judge Locke for eventual consolidation with related cases. A copy of
 this request is being filed via ECF in the matter of Pflug v . County of Suffolk, 2:20-cv-00018-
 ADS-SIL.

                                   Request to Vacate Dismissal

         On Tuesday, March 17, 2020 our nanny appeared ill and was sent home. She later tested
 positive for Covid 19 and has not returned to work. Because of the nanny’s absence, the Office
 Administrator, Josianne Moser, has been unable to work since March 16, 2020. On Wednesday,
 March 18, 2020 the administrative assistant was also immediately sent home when she
 rteinformed me that she had been exposed to Covid-19 at her part time job for a nursing home,
 where one of the residents had allegedly died due to the illness. She has not returned to work due
 to the stay at home order. The last employee of the firm, when learning of the exposure, also
 immediately left work on March 18, 2020 and has not returned.

         My entire family later tested positive for Covid-19 and began experiencing symptoms of
 the illness at various times. I was sick for several weeks and spent one night at the hospital due to
 respiratory distress.

        Thankfully, all members of the household have recovered. However, since March 17,
 2020 the legal practice has been eclipsed by the health concerns of my family, and frustrated by
 the sudden loss of all employees.

        I began working again recently and have been unable to catch up on the work.



                           5 east main street, Huntington, NY 11743
                               www.moseremploymentlaw.com
Case 2:14-cv-07434-DRH-AYS Document 35 Filed 05/05/20 Page 2 of 2 PageID #: 205




            Request to Refer the Case to Judge Spatt and Magistrate Judge Locke

         This case is one in a series of cases brought by 9-1-1 Call Center employees against the
 County of Suffolk for inter alia violations of the Americans With Disabilities Act. Charges were
 filed with the EEOC on behalf of three former 9-1-1 Call Center employees - Christy Pflug,
 Anne DiIorio, and Joseph Montaldo (the “Pflug Plaintiffs”) - in 2014. When reconciliation
 attempts by the EEOC failed, the matters were referred to the United States Attorney’s Office.
 The Plaintiff requested that this case be stayed in the interests of judicial economy until such
 time as the U.S. Attorney either intervened or issued a right to sue letter.

         The U.S. Attorney finally issued right to sue letters to the Pflug Plaintiffs in October
 2019. The Pflug Plaintiffs timely filed a complaint on January 2, 2020. See Pflug, et al. v.
 County of Suffolk, 20-cv-0018 (DLI)(CLP), ECF No. 1. The Pflug case was referred to Judge
 Spatt and Magistrate Judge Locke, who are also presiding over De La Cruz Castaneda v. County
 of Suffolk, 15-cv-0018515-cv-00185 (ADS)(SIL), the first ADA complainant.

        With the permission of the Court, Plaintiff requests that her matter be also referred to
 Judge Spatt and Magistrate Judge Locke. Consolidation of the cases will avoid duplicative
 discovery and the need for multiple trials.

                                            Conclusion

         In light of the foregoing, I respectfully request that the judgment dismissing the above
 referenced matter with prejudice for failure to prosecute be vacated, and that this matter be
 referred to Judge Spatt and Magistrate Judge Locke. I have reached out to counsel for the
 Defendant. The Defendant takes no position concerning this request and will rely on the sound
 discretion of the Court.


                                                      Respectfully submitted,




                                                      Steven J. Moser

 CC:    Hon. Arthur D. Spatt, USDJ (Via ECF)

        Suffolk County Attorney (Via ECF)




                                   MOSER LAW FIRM, P.C.
                      5 East Main Street, Huntington, new York 11743
                              www.moseremploymentlaw.com
